DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “determining, based on a reference measurement for the electronic flow path and the performance measurement, an operational status of the electronic flow path; and initiating, at the internal measurement circuit, a monitoring process for the electronic package based on the operational status”. The limitation of determining… an operational status… falls within the enumerated grouping of mental process of judgment or evaluation, which can be illustrated from the relevant portion of the spec on paragraph [0041], thus this step can be accomplished visually/mentally on the fly. A formula does not have to be in the claim to have the limitation directed to an abstract concept.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “initiating, at the internal measurement circuit…”.  The claim recites no more than mere instructions to implement an abstract idea or other exception on a computer or to bring instructions after the determination for the initiation of a monitoring process.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1 is ineligible under 35 USC 101.
Dependent Claims(s) 2 – 7, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claims 2, 3, 5 and 6, “measuring” is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 4, “comparing” is considered an abstract limitation of a mental step.
Regarding Claim 7, “detecting” is considered not to be a practical application because it is routine data gathering necessary for the abstract math and mental step limitations (see MPEP 2106.05(g)(3)). 

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 


Allowable Subject Matter
Claims 8 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, the prior art of record does not teach claimed limitation: “the first test substrate and the second test substrate each include: a back-side wiring line formed on a back side of the test substrate opposite a side on which the corresponding one of the first test circuit and the second test circuit is provided; and a first through-hole that is formed to extend from a surface on which the corresponding one of the first test circuit and the second test circuit is provided to a surface on which the back-side wiring line is provided, and through which the corresponding one of the first test circuit and the second test circuit is electrically coupled to the back-side wiring line” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 – 14, the claims are allowed as they further limit allowed claim 8. 
Regarding Claim 15, the prior art of record does not teach claimed limitation: “the program
instructions executable by a processor to perform an operation comprising: measuring, at an internal measurement circuit on one of at least two integrated circuits, a performance measurement for an electronic flow path between at least two integrated circuits in an electronic package; determining, based on a reference measurement for the electronic flow path and the performance measurement, an operational status of the electronic flow path” in combination with all other claimed limitations of claim 15.
Regarding Claims 16 – 20, the claims are allowed as they further limit allowed claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bernardon (US 2016/0084914 A1) suggests a controllable current source; a switch coupled to the controllable current source; a plurality of voltage measurement circuits, each voltage measurement circuit configured to be coupled to a first terminal and a second terminal of an energy storage cell of a plurality of energy storage cells (see claim 23).
Knoedgen et al. (US 2015/0382429 A1) teaches a drain-source current through the correction transistor provides an indication of the voltage drop at the input of the current mirror circuitry (see claim 10).
Joet et al. (US 2015/0293155 A1) discloses that a measurement circuit includes an electronic circuit including a bias circuit configured to apply a bias current to said detection branch from the input terminal, and a read circuit, including at least one voltage-controlled current source (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/13/2022